Citation Nr: 9908294	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

1. Entitlement to service connection for pseudofolliculitis 
barbae.  

2. Entitlement to service connection for a muscle strain of 
the right thigh.

3. Entitlement to service connection for residuals of an 
injury to the right foot and toes.  

4. Entitlement to service connection for residuals of an 
injury to the left foot and toes.

5. Entitlement to service connection for a low back disorder.  

6. Entitlement to service connection degenerative disc 
disease of the cervical spine.  

7. Entitlement to service connection for defective hearing in 
the right ear.  

8. Entitlement to service connection for postoperative 
residuals of balanitis, consisting of a circumcision.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 1975 
and also had verified periods of active duty for training 
(ACDUTRA) from May 9 to May 23, 1981 and from August to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and November 1996 rating 
actions by the RO which, among other things, denied service 
connection for pseudofolliculitis barbae, a muscle strain of 
the right thigh, bilateral foot and toe disorders, defective 
hearing in the right ear, a low back disorder, a cervical 
spine disorder and a circumcision.  In September 1998, the 
veteran appeared and gave testimony at a hearing before the 
undersigned Board member in Washington, D.C.  A transcript of 
this hearing is of record.  

Although some of the veteran's periods of active duty for 
training have not been verified, and his service medical 
records may be incomplete, the claims folder contains 
sufficient service and post-service medical evidence for 
consideration of the issues of entitlement to service 
connection for pseudofolliculitis barbae and entitlement to 
service connection for postoperative residuals of balanitis, 
consisting of a circumcision.  All the other issues listed on 
the title page will be discussed in the remand section of 
this decision.  


FINDINGS OF FACT

1. The veteran currently has pseudofolliculitis barbae, which 
had its onset during active service.  

2. The veteran underwent a circumcision during service for 
the amelioration of balanitis, which had its onset during 
service.


CONCLUSIONS OF LAW

1. Pseudofolliculitis barbae was incurred during active 
service.  
38 U.S.C.A.§§ 1110, 5107(a) (West 1991 & Supp. 1998).

2. Postoperative residuals of balanitis, consisting of a 
circumcision was incurred during active service. 38 
U.S.C.A.§ 1110, 5107(a) (West 1991 & Supp. 1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
service-connection for pseudofolliculitis barbae and service 
connection for postoperative residuals of balanitis, 
consisting of a circumcision are well grounded, in that these 
claims are plausible.  The Board also finds that all relevant 
facts have been developed in regard to these claims and that 
no further development is required in order to assist the 
veteran in the development of these claims as mandated by the 
provisions of 
38 U.S.C.A.§ 5107(a).  

On the veteran's October 1970 examination prior to service 
enlistment, no pertinent abnormality was noted.  Review of 
the service medical records for this period of service 
reveals that the veteran was seen in June 1971 for treatment 
of a facial rash of three months duration.  He requested 
medication for shaving.  The assessments were 
pseudofolliculitis and severe tinea barbae.  He was 
instructed not to shave.  Pseudofollicultis was again noted 
in October 1971 and a facial rash was again treated in 
December 1971.  In January 1973, the veteran was noted to 
have recurrent balanitis and it was noted that the veteran 
had requested, and was scheduled for, a circumcision.  In 
early February 1973, he was seen for sore testicles, penile 
tenderness, and bleeding after the performance of the 
circumcision.  The circumcision was noted to be healing 
normally.  

The veteran received treatment for pseudofolliculitis barbae 
on a monthly basis from December 1973 to March 1974.  On the 
veteran's December 1974 examination prior to separation from 
service, pseudofolliculitis barbae was noted on clinical 
evaluation.  After a dermatological consultation that month, 
it was reported that the veteran's pseudofolliculitis 
required infrequent shaving and that to properly treat the 
condition would result in him not conforming to Marine Corps 
grooming standards.  Administrative separation from service 
was recommended.  

On VA medical examination in July 1995, evaluation of the 
veteran's skin revealed pseudofolliculitis barbae.  
Evaluation of the genito-urinary system was normal.  

At a September 1998 hearing before the undersigned Board 
member in Washington, D.C., the veteran said that he had no 
problem with skin outbreaks on his face prior to service.  He 
said that he developed pseudofolliculitis barbae while in the 
Marine Corps during the early 1970s and that this skin 
condition resulted in his being excused from shaving with a 
razor.  He said that he shaved with a depilatory during his 
active service.  The veteran also said that he had continued 
to have this problem ever since his military service.  He 
also said that he had balanitis during service and that he 
had to undergo a circumcision to resolve this problem.  He 
said that the balanitis had apparently been cured and he had 
not received any post-service treatment for his circumcision.  
The veteran also said that he felt a pulling pain in the 
lower penis when he had an erection.  

Service connection is warranted where the evidence of record 
establishes that a particular disease resulting in disability 
was incurred during service or, if pre-existing service, was 
aggravated by service.  38 U.S.C.A. §§ 1110 1131(West 1991); 
38 C.F.R.§ 3.303(a) (1998).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease or injury was otherwise aggravated by service.  
38 C.F.R.§ 3.306(b)(2).  

The veteran's service medical records reveal considerable 
treatment during service for pseudofolliculitis barbae and 
this facial skin disability was also diagnosed on his 
examination prior to service separation.  The record shows 
that an administrative separation from active service was 
recommended because of this disorder.  On a VA medical 
examination in July 1995, a diagnosis of pseudofolliculitis 
barbae was again rendered.  Given the frequency of treatment 
of this skin disability during service, and since 
pseudofolliculitis was diagnosed on a recent VA examination, 
it is apparent that the veteran has chronic 
pseudofolliculitis barbae which had its onset during service, 
and therefore warrants service connection.  

The Board has noted that the RO denied service connection for 
this skin disorder on the basis that it preexisted service 
and was not aggravated by service. Since the disorder was not 
noted on the preenlistment examination, the presumption of 
soundness at enlistment is applicable here.  38 
U.S.C.A.§§ 1111, 1137,.  There is no significant recorded 
clinical data in the service medical records indicating that 
this disorder preexisted service.  However, even if this was 
the case, the presumption of soundness at enlistment may not 
be rebutted solely by recorded clinical data in service 
medical records.  Preservice medical records, or an opinion 
from a physician that the disorder in question clearly and 
unmistakably preexisted service is required.  Crowe v. Brown, 
7 Vet. App. 238 (1995).  Such evidence is not of record here.  

The service medical records from the veteran's period of 
active service from 1971 to 1975 reveal that he developed 
balanitis while on active service and that a circumcision was 
performed to alleviate this condition.  Since the 
circumcision was performed to alleviate a condition which has 
not been shown to predate the veteran's military service, the 
provisions of 38 C.F.R.§ 3.306 (b)(2) are not for 
application.  In the context of service incurrence, the 
circumcision is an identifiable residual of a disorder which 
developed during service.  As such, service connection is in 
order for postoperative residuals of balanitis, consisting of 
a circumcision.  The grant of service connection for this 
identifiable postoperative residual of balanitis does not 
imply that this condition is other than asymptomatic at the 
current time.


ORDER

Service connection for pseudofolliculitis barbae is granted.  

Service connection for postoperative residuals of balanitis, 
consisting of a circumcision is granted.


REMAND

The veteran has contended that he injured his low back, 
cervical spine and right thigh in a motor vehicle accident 
during his period of active service in the early 1970s.  In 
addition, he has contended that his present bilateral foot 
disabilities had there onset at that time and that he has 
hearing loss in the right ear due to acoustic trauma 
(artillery) fire during service.  

As noted above, the veteran has verified active service May 
1971 to February 1975 and verified ACDUTRA from May 9 to May 
23, 1981 and from August to December 1981.  Prior to the 
September 1998 hearing in Washington D.C., in a prehearing 
conference, the veteran indicated to the undersigned Board 
member that he had two weeks of ACDUTRA with the Regular Army 
at Fort Gordon, Georgia, in the summer of 1976, and an 
additional period of ACDUTRA from June to August 1980, at 
Fort Bragg, North Carolina.  The veteran also reported an 
additional period of ACDUTRA in June and July 1981 with the 
111th Field Artillery, Army National Guard.  The record also 
contains an April 1976 report of medical examination for the 
U.S. Army Reserve; a copy of an Individual Sick Slip dated in 
January 1978, which originated from the 2nd Battalion of the 
80th Regiment, U.S. Army Reserves; a February 1980 report of 
medical examination for ROTC camp; and clinical records which 
document treatment in early July 1980 at Fort Bragg, North 
Carolina.  In view of the above, the undersigned Board member 
believes that a further effort should be made to verify all 
the veteran's periods of ACDUTRA, and to obtain additional 
service medical records from all his periods of ACDUTRA, to 
the extent that any such additional service medical records 
exist.  

The service medical records for his period of active service 
show considerable treatment for pain and swelling in the 
right thigh, as well as for complaints of pain in the lower 
and middle back and in the neck.  (The records make reference 
to a jeep accident in February 1972 with resulting injuries 
to the right thigh and right shoulder.  No reference was made 
to any low back or neck injuries at that time.)  

On a VA medical examination in July 1995, it was reported 
that an MRI of the lumbosacral spine showed mild disc 
protrusion at L5-S1 and degenerative facet disease at L4-5.  
An MRI of the cervical spine showed C3-C4 spondylosis with a 
mild disc bulge, a small central disc protrusion at C4-5, 
disc herniation at C5-6, and a large disc protrusion at C6-7, 
with right sided compression.  It was also reported that the 
veteran's right thigh had full motion with pain and a 
diagnosis of right thigh muscle sprain was rendered.  

During the September 1998 hearing before the undersigned 
Board member, the veteran said that he received treatment for 
his back and right thigh from an orthopedic physician after 
discharge from service and may also have received treatment 
during periods of active duty for training in 1976, 1980, and 
1981.  No clinical records reflecting any such treatment are 
in the claims folder.  

The service medical records also document treatment in 
October 1971 for bilateral anterior metatarsalgia.  Physical 
evaluation at that time revealed pes planus.  In June 1973, 
the veteran was seen for the treatment of athlete's feet.  
Service clinical records also reveal treatment in July 1980 
at Fort Bragg for a fungus and blisters on both feet.  

An X-ray performed during the veteran's July 1995 VA medical 
examination showed bilateral calcaneal spurs.  During the 
September 1998 hearing before the undersigned Board member, 
the veteran said that injured his feet during physical 
training at Fort Bragg while on active duty for training in 
the summer of 1980 and had holes drilled in both big toe 
nails during that period.  He also said that his foot 
disorders had been treated by a private podiatrist.  No 
clinical records documenting surgery performed on the 
veteran's feet or private podiatry treatment are in the 
claims folder.  

The Board also notes that an audiometric evaluation performed 
during the veteran's 1995 VA medical examination revealed 
pure tone thresholds in the right ear of 20, 10, 15, 30, and 
50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition in the right ear was 90 percent.  Hearing loss of 
this extent is sufficient to be considered a disability under 
the criteria of 38 C.F.R.§ 3.385 (1998).  During the 
September 1998 hearing, the veteran said that his hearing 
loss was due to acoustic trauma resulting from his duties 
while serving as an artilleryman in the U.S Army Reserves.  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1. The RO should contact the service 
department and request verification of 
the veteran's reported periods of 
ACDUTRA at Fort Gordon, Georgia, in 
the summer of 1976, at Fort Bragg, 
North Carolina from June 1980 to 
August 1980, and in June 1981 and July 
1981 with the 111th Field Artillery of 
the Army National Guard.  The RO 
should then take appropriate action to 
obtain all medical records from his 
periods of ACDUTRA, to the extent such 
records exist.

2. The RO should then contact the veteran 
and request that he provide the names, 
and addresses of all health care 
providers, both VA and non VA, who 
have treated him for his low back, 
cervical spine, right thigh, and foot 
disorders since his 1975 discharge 
from his period of active service.  
When the veteran responds and provides 
any necessary authorization, the named 
health care providers should be 
contacted and asked to submit copies 
of the clinical records documenting 
their treatment.  All records obtained 
should be associated with the claims 
folder.  

3. Then, the RO should afford the veteran 
a VA orthopedic examination to 
determine the nature and etiology of 
his low back, cervical spine, and 
right thigh disabilities.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent clinical records can be 
reviewed in detail and the examining 
physician should state that he has 
reviewed the clinical record in his 
examination report.  All pertinent 
clinical findings should be reported 
in detail.  At the conclusion of the 
examination, and after a careful 
review of the record, the examining 
physician should render a medical 
opinion as to whether it is at least 
as likely as not that any low back 
disorder, cervical spine disorder, or 
right thigh disorder found on the 
examination is related to the 
veteran's military service or to any 
verified period of ACDUTRA.  

4. The veteran should also be afforded a 
VA podiatric examination to determine 
the nature and etiology of all 
disabilities of the veteran's feet and 
toes.  All clinical findings should be 
reported in detail.  The claims folder 
must be made available to the 
examining physician so that the 
existing medical records can be 
reviewed in detail.  The examining 
physician should state that he has 
reviewed the claims folder in his 
examination report.  At the conclusion 
of the evaluation, and after a 
thorough review of the record, the 
podiatrist should express a medical 
opinion as to whether it is at least 
as likely as not that any right or 
left foot disability found on the 
examination is related to service or 
to any verified period of ACDUTRA.  

5. The veteran should also be afforded a 
VA examination by an otolaryngologist 
to determine the etiology of his 
defective hearing in the right ear.  
Any appropriate special studies should 
be performed and all pertinent 
clinical findings reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent clinical records 
can be studied in detail.  The 
examining physician should state that 
he has reviewed the clinical record in 
his examination report.  At the 
conclusion of the examination and 
after a thorough review of the claims 
folder, the examining physician should 
render a medical opinion as to whether 
it is at least as likely as not that 
the veteran's defective hearing in the 
right ear was due to acoustic trauma 
sustained during service or due to 
acoustic trauma sustained during any 
verified period of ACDUTRA.  

6. Then, the RO should again adjudicate 
the veteran's claims for service 
connection for a low back disorder, a 
cervical spine disorder, disorders of 
the feet and toes, and a right thigh 
disorder.  If the benefits sought 
remains denied, the veteran and his 
representative should should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for its further consideration, if 
otherwise appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

